   Case 19-03019             Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51    Desc Main
                                       Document     Page 1 of 17



                        IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     (Charlotte Division)

In re:                                      )             Chapter 11
                                            )
ACE MOTOR ACCEPTANCE                        )             Case No. 18-30426
CORPORATION,                                )
                                            )
                      Debtor.               )
                                            )
THE OFFICIAL COMMITTEE OF                   )
UNSECURED CREDITORS OF ACE                  )
MOTOR ACCEPTANCE CORP., ON                  )
BEHALF OF ACE MOTOR ACCEPTANCE )
CORP., Debtor-in-Possession,                )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )             Adversary Proceeding No.: 19-03019
                                            )
RUSSELL E. ALGOOD, as the Trustee of )
the Russell E. Algood Revocable Trust dated )
May 15, 2013, MALVIN L. ALGOOD, as the )
Trustee of the Malvin L. Algood Living      )
Trust, MALVIN L. ALGOOD, as the Trustee )
of the Janet G. Algood Living Trust, JOHN )
G. ALGOOD, as the Trustee of the John G. )
Algood Living Trust, STEVEN A. COOK,        )
SHIRLEY A. COOK KARCH, as the Trustee )
of the Shirley A. Cook Declaration of Trust )
dated April 9, 2013, JEFFREY ALGOOD,        )
STUART ALGOOD, PAULINE WILLIAMS, )
and DONALD EUGENE BROWN,                    )
                                            )
                      Defendants.           )

                             BRIEF IN SUPPORT OF TRUST DEFENDANTS’
                                MOTION FOR SUMMARY JUDGMENT

         The Russell Edward Algood Revocable Trust Dated May 15, 2013 (the “Russell Trust”),

the Janet G. Algood Living Trust (the “Janet Trust”), the John G. Algood Living Trust (the “John

Trust”), and the Malvin L. Algood Living Trust (the “Malvin Trust,” and collectively with the

Russell Trust, Janet Trust, and John Trust, the “Movants”) submit this brief (the “Brief”) in


MWH: 10412.001; 00021242.5
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51     Desc Main
                                       Document     Page 2 of 17



support of their Motion for Summary Judgment (the “Motion”) filed in this Court on October 11,

2019. [Doc. 49]. In support of the Motion, the Movants show the Court the following:

                                               FACTS

         The Debtor filed a voluntary petition under chapter 11 of the Bankruptcy Code in this

Court on March 15, 2018 (the “Petition Date”). The Debtor continues in possession of its

properties and the management of its business as a debtor in possession, pursuant to sections

1107 and 1108 of the Bankruptcy Code.            On May 10, 2018, the Court entered an Order

appointing an Official Committee of Unsecured Creditors (the “Committee”). [Base Case Doc.

65]. The Movants each timely filed proofs of claim in this case asserting secured claims against

the Debtor’s estate (collectively, the “Algood Claims”). [See Base Case Claims Register Nos. 25-

1, 26-1, 28-1, & 29-1].

         The Algood Claims each arise out of loan transactions between the Movants and the

Debtor, some of which date back more than 20 years. Beginning in 1998, the Debtor and the

Movants entered into various loan transactions (collectively, the “Algood Loans”) to fund the

Debtor’s operations. A detailed history of these loan transactions and their treatment by the

Debtor is recounted in the declarations of Russell E. Algood (the “Algood Declaration”), [Doc.

50], and William A. Barbee (the “Barbee Declaration”), [Doc. 52], filed contemporaneously with

the Motion. In summary, written agreements or promissory notes evidenced each of the Algood

Loans. Each loan was secured by the Debtor’s assets, and the Movants filed multiple financing

statements to perfect these security interests. The Debtor accounted for each of the Algood

Loans as debt, rather than equity, in its books and records. The Debtor listed the loans as debts

on its tax returns and in its audited financial statements. The Debtor made regular interest

payments to the Movants, as provided by the loan agreements, and issued Form 1099 interest



MWH: 10412.001; 00021242.5                        2
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51          Desc Main
                                       Document     Page 3 of 17



income statements to the individual Movants. While the Algood Loans were subordinated by

agreement to the Debtor’s senior secured lender, they were not subordinated to any other claims

against the Debtor.

         On March 20, 2019, the Committee filed the above captioned adversary proceeding (the

“Adversary Proceeding”) asking the Court to recharacterize the Algood Loans as contributions of

equity. [Doc. 1]. Despite the formalities of the documents establishing the debt relationships

between the Debtor and the Movants, the Committee argues that the loan agreements lack the

characteristics of actual lending transactions. Instead, the Committee alleges that the extensions

of funds to the Debtor from the Movants were “understood and treated” as equity investments,

not loans. [Doc. 1 ¶ 57]. On October 11, 2019, the Committee filed a motion for summary

judgment. [Doc. 55].

                                             ARGUMENT

         A party is entitled to summary judgment if the evidence shows “there is no genuine issue

as to any material fact and that the moving party is entitled to a judgment as a matter of law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986) (citations and quotations omitted). A

“dispute about a material fact is ‘genuine’” only if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id. (emphasis added). Therefore, in order to

defeat a motion for summary judgment, the non-moving party “may not rest upon the mere

allegations or denials of his pleading, but . . . must set forth specific facts showing that there is a

genuine issue for trial.” Id. As detailed below, all the evidence in the present case shows that the

Algood Loans are actual debt transactions rather than equity contributions. Moreover, the

Committee has failed to present any evidence that would allow a reasonable jury to conclude

otherwise. Accordingly, the Movants are entitled to judgment as a matter of law.



MWH: 10412.001; 00021242.5                        3
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51        Desc Main
                                       Document     Page 4 of 17



         In Fairchild Dornier GmbH v. Official Comm. of Unsecured Creditors (In re Dornier

Aviation (N. Am.), Inc.) (hereafter Dornier), the Fourth Circuit Court of Appeals adopted a list of

eleven factors for bankruptcy courts to consider in determining whether a debt should be

recharacterized as an equity contribution. Those factors include:

         (1) the names given to the instruments, if any, evidencing the indebtedness; (2)
         the presence or absence of a fixed maturity date and schedule of payments; (3) the
         presence or absence of a fixed rate of interest and interest payments; (4) the
         source of repayments; (5) the adequacy or inadequacy of capitalization; (6) the
         identity of interest between the creditor and the stockholder; (7) the security, if
         any, for the advances; (8) the corporation’s ability to obtain financing from
         outside lending institutions; (9) the extent to which the advances were
         subordinated to the claims of outside creditors; (10) the extent to which the
         advance were used to acquire capital assets; and (11) the presence or absence of a
         sinking fund to provide repayments.

453 F.3d 225, 233 (4th Cir. 2006) (quoting Bayer Corp. v. MascoTech, Inc. (In re AutoStyle

Plastics, Inc.), 269 F.3d 726, 749-50 (6th Cir. 2001) (hereafter AutoStyle)).

         In a recharacterization analysis, “‘[n]one of these factors is dispositive and their

significance may vary depending upon the circumstances.’” Id. at 234 (quoting Sender v. Bronze

Group, Ltd. (In re Hedged-Invs. Assocs., Inc.), 380 F.3d 1292, 1298-99 (10th Cir. 2004)).

Rather, these factors “must be considered in light of the entire relationship of the parties, with

particular emphasis on [the] parties’ intent at the initial funding.” United States v. State St. Bank

& Tr. Co., 520 B.R. 29, 74-75 (Bankr. D. Del. 2014).

         The application of these various factors “devolve[s] to an overarching inquiry: the

characterization as debt or equity is a court’s attempt to discern whether the parties called an

instrument one thing when in fact they intended it as something else.” Cohen v. KB Mezzanine

Fund II, LP (In re SubMicron Sys. Corp.), 432 F.3d 448, 456 (3d Cir. 2006). Thus, “[t]he

‘ultimate exercise’ in evaluating any recharacterization claim ‘is to ascertain the intent of the


MWH: 10412.001; 00021242.5                        4
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51       Desc Main
                                       Document     Page 5 of 17



parties.’” In re Sabine Oil & Gas Corp., 547 B.R. 503, 566 (Bankr. S.D.N.Y. 2016) (quoting

Weisfelner v. Blavatnik (In re Lyondell Chemical Co.), 544 B.R. 75, 103 (Bankr. S.D.N.Y.

2016)). The parties’ “intent may be inferred from what the parties say in their contracts, from

what they do through their actions, and from the economic reality of the surrounding

circumstances.” In re SubMicron Sys. Corp., 432 F.3d at 456. Ultimately, the factors employed

by the Dornier court are aimed at helping courts decide whether “the party infusing funds does

so as a banker (the party expects to be repaid with interest no matter the borrower’s fortunes;

therefore the funds are debt) or as an investor (the funds infused are repaid based on the

borrower’s fortunes; hence, they are equity).” Id.

         Application of the Dornier factors to the uncontested evidence in this case shows that the

parties always intended for the Algood Loans to be debt transactions, that the obligations were in

fact treated as debt rather than equity, and that the Movants are entitled to the entry of judgment

regarding the proper characterization of their claims.

1) Names given to instruments evidencing the indebtedness

         The first Dornier factor looks at the “names given to the instruments, if any, evidencing

the indebtedness; . . .” Dornier, 453 F.3d at 233. A complete “absence of notes or other

instruments of indebtedness is a strong indication that the advances were capital contributions

and not loans.” Drake v. Franklin Equip. Co. (In re Franklin Equip. Co.), 416 B.R. 483, 511

(Bankr. E.D. Va. 2009) (quoting AutoStyle, 269 F.3d at 750).

         However, even the failure to create documents evidencing the loans is, alone, insufficient

grounds to recharacterize debt as equity. See In re SubMicron Sys. Corp., 432 F.3d at 458

(quoting 291 B.R. 314, 326 (D. Del. 2003)) (upholding the district court order which found that

“‘the fact that notes were generated for some fundings and not others is not sufficient, in and of



MWH: 10412.001; 00021242.5                        5
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51       Desc Main
                                       Document     Page 6 of 17



itself, to recharacterize the 1999 fundings as equity.’”); see also In re Internet Navigator, Inc.,

289 B.R. 133, 137-38 (refusing to recharacterize debt as equity even where there were no notes

evidencing the debt). Moreover, “courts have universally held that a substantial degree of

informality is permissible in the context of the operation of a small, closely held corporation, and

informality of little consequence.” Cent. Coops. v. Irwin (In re Colonial Poultry Farms), 177

B.R. 2391, 303-04 (Bankr. W.D. Mo. 1995) (quoting Connors v. Peles, 724 F. Supp. 1538, 1566

(W.D. Pa. 1989)).

         The documents memorializing the Algood Loans to the Debtor speak for themselves and

show that the challenged transactions were actual debt, rather than equity contributions. As

detailed in the Algood Declaration and shown by the exhibits thereto, the loan transactions were

memorialized with written documents entitled either “Promissory Notes” or “Loan Agreements.”

[Doc. 50 and Doc. 51, Exs. A, E, G, I-J, N, Q, U-W, & Y-Z]. Moreover, several of the loan

transactions were further memorialized with Commercial Security Agreements. [Doc. 51, Exs. B,

K, O, & R].        Applying the first Dornier factor to the uncontested evidence in the record

establishes that the Debtor and the Movants intended the challenged transactions to be actual

loans rather than contributions to equity.

2) Fixed maturity date and payment schedule

         The second Dornier factor considers whether a loan has “a fixed maturity date and

schedule of payments; . . .” 453 F.3d at 233. “The absence of a fixed maturity date and a fixed

obligation to repay is an indication that the advances were capital contributions and not

loans . . . .” AutoStyle, 269 F.3d at 750. In contrast, where the “holder of a note has the right to

enforce payment, then that characteristic favors finding genuine indebtedness.” In re Va.

Broadband, LLC, 521 B.R. 539, 571-72 (Bankr. W.D. Va. 2014). Importantly, courts have



MWH: 10412.001; 00021242.5                        6
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51           Desc Main
                                       Document     Page 7 of 17



clearly ruled that this factor does not justify recharacterizing loans payable on demand as equity

contributions. Rather, “the use of demand notes along with a fixed rate of interest and interest

payments is more indicative of debt than equity.” AutoStyle, 269 F.3d at 750; accord In re Va.

Broadband, LLC, 521 B.R. at 572 (observing that notes granted the creditor “the right to enforce

payment on demand.”).

         The Committee’s argument places great emphasis on the fact the Algood Loans do not

contain fixed maturity dates. However, settled case law demonstrates that this emphasis is

misguided. The Algood Loans were fully enforceable loan transactions payable on the demand

of the lenders, as were the loans challenged in AutoStyle, supra. Therefore, this factor does not

support recharacterizing the Algood Loans as equity contributions. Instead, the use of valid and

enforceable demand notes illustrates the Debtor and the Movants intended the Algood Loans to

evidence actual debt rather than equity contributions.

3) Fixed Interest Rate:

         The third Dornier factor looks at whether a transaction calls for the payment of a “fixed”

rate of interest. 453 F.3d at 233. An interest rate is “fixed” when it is “payable periodically at

rates that (although fluctuating) are typical in the marketplace for debt instruments.” Official

Comm. of Unsecured Creditors v. Highland Capital Mgmt., L.P. (In re Moll Indus.), 454 B.R.

574, 582 (Bankr. D. Del. 2011). As one bankruptcy court explained:

                  When a transaction is intended as equity, there is usually no
                  interest paid or interest payments are sporadic because the investor
                  is more interested in seeing the value of its investment grow rather
                  than receiving periodic payments. In reviewing this factor,
                  therefore, the Court considers whether the transaction is structured
                  as debt (with periodic repayment of interest at least) rather than
                  equity (where repayment is deferred).

Id.


MWH: 10412.001; 00021242.5                         7
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51         Desc Main
                                       Document     Page 8 of 17



         All of the Algood Loans have stated interest terms. As the Barbee Declaration details,

some of the Algood Loans have fixed interest rates while the remainder specify variable interest

rates, which are expressed as a maximum rate of interest adjustable at the mutual agreement of

the lender and the Debtor. [Doc. 52, ¶ 42]. Additionally, “the Debtor’s general ledger and

internal interest calculations show that the Debtor consistently paid monthly interest on the

Algood Loans.” [Doc. 52, ¶ 43]. Moreover, the Barbee Declaration illustrates that those loans

bearing variable rates were paid rates of interest that remained fixed for months or even years at

a time. [Doc 52, ¶ 43-44 & Ex. 6]. Subjecting the uncontested facts regarding the Algood Loans

to analysis using the third Dornier factor shows again that the Algood Loans were debt

transactions rather than contributions to equity.

4) Source of Repayments

         The fourth Dornier factor looks at the source of repayments of the notes. 453 F.3d at 233.

Where “the expectation of repayment depends solely on the success of the borrower's business,

the transaction has the appearance of a capital contribution.” AutoStyle, 269 F.3d at 751. In

practice, though, “all extensions of credit depend on a company's success, and that risk alone—

without more—does not indicate that they are capital contributions.” United States v. State St.

Bank & Tr. Co., 520 B.R. 29, 76 (Bankr. D. Del. 2014). To support the recharacterization of a

loan to equity requires something more. As the Bankruptcy Court for the Eastern District of

Virginia explained:

         Had the Line of Credit Note been payable only from profits of the Debtor, it
         would in that respect resemble a dividend and be an indicia of a capital
         contribution. The repayment of the Line of Credit Note was, and is, secured by a
         first deed of trust on the principal manufacturing facility of the Debtor, and, while
         doubtless originally intended to be an alternative source of repayment,
         nonetheless now is the only source of repayment of the Line of Credit Note. . . .
         All loans to a commercial borrower are initiated with the expectation they will be


MWH: 10412.001; 00021242.5                          8
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51           Desc Main
                                       Document     Page 9 of 17



         repaid from the earnings of the borrower, with the collateral securing the loan
         serving as a secondary source of repayment should earnings be insufficient to
         regularly pay the indebtedness. Even if the Debtor could only repay the Line of
         Credit Note by surrendering the collateral, such circumstance does not mean the
         Line of Credit Note was not a loan.

In re Franklin Equip. Co., 416 B.R. at 513.

         The Algood Loans contain no terms tying their repayment to the Debtor’s profitability.

Indeed, the Debtor made interest payments on the Algood Loans even in those years when it

suffered diminished profits. [Doc. 52, ¶ 47]. Moreover, just as in the Franklin Equipment case,

the Algood Loans were secured by substantially all of the Debtor’s assets, and thus contained “a

secondary source of repayment should earnings be insufficient . . . .” See 416 B.R. at 513. Taken

together, applying this Dornier factor to the undisputed facts indicates the Algood Loans were

debt obligations rather than contributions to equity.

5) Capitalization

         While “[t]hin or inadequate capitalization is strong evidence that the advances are capital

contributions . . . .” AutoStyle, 269 F.3d at 751, “undercapitalization alone is not sufficient to

invoke recharacterization.” In re Franklin Equip. Co., 416 B.R.at 513. In addressing this factor,

the Bankruptcy Court for the Eastern District of Virginia applied a two-part test to determine

whether a company was adequately capitalized. It found a company undercapitalized in the

following circumstances:

         “(1) Capitalization is inadequate if, in the opinion of a skilled financial analyst, it
         would definitely be insufficient to support a business of the size and nature of the
         bankrupt in light of the circumstances existing at the time the bankrupt was
         capitalized;




MWH: 10412.001; 00021242.5                         9
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51         Desc Main
                                      Document      Page 10 of 17



         (2) Capitalization is inadequate if, at the time when the advances were made, the
         bankrupt could not have borrowed a similar amount of money from an informed
         outside source.”

In re Franklin Equip. Co., 416 B.R. at 515-16 (quoting Benjamin v. Diamond (In re Mobile Steel

Co.), 563 F.2d 692, 702-03 (5th Cir. 1977)).

         The Debtor was adequately capitalized at the times it entered into the Algood Loans

under both of these tests. First, the Barbee Declaration illustrates that the Debtor’s cash flows

were sufficient to support the payment of interest on the Algood Loans, [Doc. 52, ¶ 48], and that

the net value of its assets was at all times greater than its liabilities. [Doc. 52, ¶¶50-51]. Second,

even the Committee admits that the Debtor was able to borrow money from “informed outside

sources” at the time it entered the Algood Loans. [Doc. 1, ¶¶ 49 & 62(e); Doc. 55 at 16]. All

evidence of the Debtor’s capitalization thus demonstrates that the Debtor was adequately

capitalized at the time of the Algood Loans. Accordingly, this Dornier factor also supports the

conclusion that the Algood Loans were treated as debt rather than equity.

6) Identity of Interests

         The sixth Dornier factor is primarily concerned with whether the purported loans from

insiders are made in proportion to their membership interests.          When “stockholders make

advances in proportion to their respective stock ownership, an equity contribution is indicated.

On the other hand, a sharply disproportionate ratio between a stockholder's percentage interest in

stock and debt is indicative of bona fide debt.” AutoStyle, 269 F.3d at 751 (citations omitted);

accord In re Va. Broadband, LLC, 521 B.R. at 574 (“a disproportionate advance weighs in favor

of an advance as a loan.”). Likewise, where “as a condition of advancing funds, the lending

party increases the extent of participation in management, obtains a larger percentage of

membership, or receives additional voting rights, a bankruptcy court is likely to determine that


MWH: 10412.001; 00021242.5                        10
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51       Desc Main
                                      Document      Page 11 of 17



the advance is an equity contribution and recharacterize the debt.” In re Va. Broadband, LLC,

521 B.R. at 572.

         The uncontested evidence shows the lenders did not make the Algood Loans in exchange

for control of the Debtor’s management or in proportion to their equity interests. First, the

Debtor classified the Algood Loans separately from the equity accounts carried on its balance

sheet. [Doc. 51, ¶ 11; Doc. 52, ¶ 31]. Second, the applicable lenders did not make the Algood

Loans in the same proportion as their equity interests in the Debtor. [Doc. 51, ¶ 12; Doc. 52 ¶ 38

& Ex. 5]. In fact, neither Malvin Algood nor the Malvin Trust even held any shares in the

Debtor at the time they first extended financing. [Doc. 52, Ex. 5]. Third, while the Debtor

periodically distributed profits to its shareholders in proportion to their equity interests, the

interest paid pursuant to the Algood Loans bore no relationship to the equity distributions. [Doc.

51, ¶¶ 12-13; Doc. 52, ¶ 39]. Finally, the Debtor did not cede additional management or control

rights to the lenders in exchange for the Algood Loans. [Doc. 52, ¶ 40; Doc. 51, ¶ 14]. Applying

this Dornier factor to the uncontested facts leads to the conclusion that the Movants and the

Debtor intended that the Algood Loans were debt transactions instead of equity funding.

7) Security

         The seventh factor identified by Dornier as applicable to a recharacterization analysis is

“the security, if any, for the advances; . . . ” 453 F.3d at 233. Generally, when security is given

for a loan, courts are likely to find that the transaction constitutes an actual debt transactions

rather than an equity contribution. See AutoStyle, 269 F.3d at 752 (“The absence of a security for

an advance is a strong indication that the advances were capital contributions rather than

loans.”). However, even an unsecured loan can be an actual loan. As the Bankruptcy Court for

the Southern District of New York explained:



MWH: 10412.001; 00021242.5                        11
    Case 19-03019            Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51                   Desc Main
                                      Document      Page 12 of 17



         What the AutoStyle court could have said (and in this Court's view, should have
         said) was that when loans are made on an unsecured basis, they are much easier to
         recharacterize than secured loans, and deserve higher scrutiny; the additional
         formality associated with secured loans, and the need to perfect their security
         interests, tends to make secured loans particularly difficult to recharacterize. But
         bona fide loans have been made on an unsecured basis for decades, if not
         centuries (e.g., when insurance companies made private placement loans on an
         unsecured basis), and the fact that they were made without security cannot be
         regarded as a “strong indication” that loans documented as such were really
         “capital contributions rather than loans.”

Weisfelner v. Blavatnik (In re Lyondell Chem. Co.), 544 B.R. 75, 98 (Bankr. S.D.N.Y. 2016).

         The Algood Loans were all fully secured by liens on substantially all of the Debtor’s

assets. [See Doc. 50 & Doc. 51]. Not only did the promissory notes or loan documents contain

language granting the applicable lender security interests, each lender took steps to perfect those

interests by formally filing financing statements.1 [Doc. 51, Exs. C-D, H, L, P, S, T, & X].

Accordingly, the uncontroverted evidence demonstrates that the Debtor and the Movants

intended to treat the Algood Loans as secured debts rather than as capital contributions.

8) Availability of Outside Funding

         In a recharacterization analysis, “the fact that no reasonable creditor would have acted in

the same manner is strong evidence that the advances were capital contributions rather than

loans.” AutoStyle, 269 F.3d at 752. Conversely, the availability of funding from non-insider

lenders is strong evidence that a challenged transaction is actual debt, rather than equity. See In

re Franklin Equip. Co., 416 B.R. at 516 (declining to recharacterize debt as equity where non-

insider made a $5 million dollar line of credit available to the debtor at roughly the same time as

the insider debt).




1
  The filing of financing statements gave actual notice to every other creditor of the Debtor of the existence and
priority of the Algood Loans.

MWH: 10412.001; 00021242.5                             12
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51       Desc Main
                                      Document      Page 13 of 17



         The Committee readily admits that the Debtor was able to and in fact did obtain outside

financing at the time it also entered the Algood Loans. [Doc. 1 ¶¶ 49 & 62(e); Doc. 55 at 16].

Additionally, as the Barbee Declaration demonstrates, the Debtor’s cash flows and the value of

its assets were always sufficient to pay the Algood Loans, in addition to all of the Debtor’s senior

debt. [Doc. 52]. The Debtor’s ability to find outside financing, as well as the value of its assets,

further support that the Algood Loans were loan transactions rather than mere equity

contributions.

9) Extent of Subordination to Claims of Outside Creditors

         The Dornier factors also look at “the extent to which the advances were subordinated to

the claims of outside creditors; . . .” Dornier, 453 F.3d at 233 (emphasis added). Where insiders

agree to subordinate their loans to “claims of all other creditors,” this “indicates that the

advances were capital contributions and not loans.” AutoStyle, 269 F.3d at 752 (emphasis added).

By contrast, the AutoStyle court recognized that subordination of loans only to a senior lender

participating in a credit facility was indicative of a true debt transaction, rather than an equity

contribution. See id.

         It is undisputed that the debtor maintained a substantial line of credit with a bank

throughout its existence, and that the Algood Loans were subordinated to the debt of the

Debtor’s senior secured lender. However, it is similarly undisputed that the Algood Loans were

not subordinated to all of the Debtor’s other liabilities. [Doc. 51, ¶ 16, & Doc. 52, ¶ 32]. Thus,

as the AutoStyle court observed, this factor tends to indicate that the parties intended the Algood

Loans to be debt transactions—not equity infusions.




MWH: 10412.001; 00021242.5                        13
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51          Desc Main
                                      Document      Page 14 of 17



10) Use of Funds to Obtain Capital Assets

         A company’s use of insider loan funds “to meet the daily operating needs of the

corporation, rather than to purchase capital assets, is indicative of bona fide indebtedness.”

AutoStyle, 269 F.3d at 752. The Committee has made no substantiated allegation that the Debtor

used the proceeds of the Algood Loans to obtain capital assets, or for any purpose other than

ordinary operating expenses. On the other hand, the Movants’ evidence establishes that the

proceeds of the Algood Loans were always used to meet the Debtor’s operating expenses and

debt service payments. [See, e.g., Doc. 50, ¶¶ 63; & 66]. Applying this factor to the uncontested

facts surrounding the Algood Loans again illustrates that the disputed transactions were actual

loans rather than capital contributions.

11) Presence of Sinking Fund

         The final Dornier factor asks whether a sinking fund was established to provide

repayment of the challenged transactions. 453 F.3d at 233; see also AutoStyle, 269 F.3d at 753

(“The failure to establish a sinking fund for repayment is evidence that the advances were capital

contributions rather than loans.”).       However, courts have recognized that “it is unusual in

commercial transactions involving lines of credit for any non-insider lender to require

establishment of a sinking fund, and particularly so where the borrower is a smaller, non-publicly

traded entity . . . .” In re Franklin Equip. Co., 416 B.R. at 518. Moreover, this factor carries little

weight where the company did not usually “utilize sinking funds for what it does consider

genuine indebtedness.” In re Va. Broadband, LLC, 521 B.R. at 572. In such a circumstance,

failure to use a sinking fund is “in line with what appears to be [the company’s] standard

operating procedure dealing with debt.” Id.




MWH: 10412.001; 00021242.5                        14
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51      Desc Main
                                      Document      Page 15 of 17



         The Debtor did not establish a sinking fund or sinking funds to repay the Algood Loans.

However, this was entirely consistent with its standard operating procedure, as the Debtor never

maintained a sinking fund in relation to any of its debt. [Doc. 50, ¶ 81]. Accordingly, this

Dornier factor provides no justification to recharacterize the Algood Loans as equity

contributions rather than debt.

12) Additional Indicia of Intent:

         Finally, courts may also rely on additional “indicia of intent” to determine whether to

recharacterize debt as equity. See, e.g., Weisfelner, 544 B.R. at 102 (“[T]he Court can, and

should, look to any indicia of intent beyond what the Roth Steel and AutoStyle factors themselves

suggest, and to the entirety of the facts and circumstances surrounding the transaction, when such

are helpful in gauging intent.”). One such indicator that is particular instructive is how the

debtor treated the challenged loans in its books and records. See In re Va. Broadband, LLC, 521

B.R. at 575 (finding it “informative” that the debtor treated the insider claims as debt on its

corporate financial records).

         For over 20 years, the Debtor has consistently accounted for the Algood Loans as debt

obligations on its books and records. As the Barbee Declaration details, the Debtor uniformly

treated the Algood Loans as debts, which were accounted for separately from equity on its

balance sheets. [Doc. 52, ¶ 31]. It listed the Algood Loans as “Notes Payable” accounts in its

accounting records. [Doc. 52, ¶ 33]. It accounted for the Algood Loans as debt on its audited and

reviewed financial statements prepared by independent accountants. [Doc. 52, ¶ 34]. The Debtor

further showed the interest it paid on the Algood Loans on its general ledger. [Doc. 52, ¶ 42]. In

short, every single one of the Debtor’s financial records over a 20-year period treated the Algood

Loans as debt obligations rather than equity contributions, and the Committee has not produced a



MWH: 10412.001; 00021242.5                        15
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51       Desc Main
                                      Document      Page 16 of 17



scintilla of actual evidence suggesting otherwise. Accordingly, the uncontested facts establish

that the Algood Loans were debt transactions and not equity contributions.

                                            CONCLUSION

         For the reasons set forth above, the Movants submit that there are no genuine issues of

material fact related to the proper characterization of the Algood Loans.          Every piece of

uncontested evidence supports the conclusion that the Movants and the Debtor always intended

the Algood Loans to be liabilities of the Debtor instead of equity contributions. The Committee

has presented no actual evidence otherwise.            The Court should therefore grant summary

judgement in favor of the Movants and affirm as a matter of law that the Algood Loans represent

liabilities of the Debtor rather than equity contributions.

Dated: Charlotte, North Carolina
       October 15, 2019
                                                       MOON WRIGHT & HOUSTON, PLLC

                                                            /s/ Richard S. Wright
                                                       Richard S. Wright (NC Bar No. 24622)
                                                       Caleb Brown (NC Bar No. 41131)
                                                       121 W. Trade Street, Suite 1950
                                                       Charlotte, North Carolina 28202
                                                       Telephone: (704) 944-6560
                                                       Facsimile: (704) 944-0380
                                                       Counsel for the Movants




MWH: 10412.001; 00021242.5                        16
  Case 19-03019              Doc 57   Filed 10/15/19 Entered 10/15/19 17:01:51       Desc Main
                                      Document      Page 17 of 17



                                      CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this date copies of the foregoing Brief in Support

of Trust Defendants’ Motion for Summary Judgment was served by electronic notification on

those parties registered with the United States Bankruptcy Court, Western District of North

Carolina ECF system to receive notices for this case.

Dated: Charlotte, North Carolina
       October 15, 2019



                                          MOON WRIGHT & HOUSTON, PLLC

                                                 /s/ Richard S. Wright
                                          Richard S. Wright (Bar No. 24622)
                                          Caleb Brown (NC Bar No. 41131)
                                          121 W. Trade Street, Suite 1950
                                          Charlotte, North Carolina 28202
                                          Telephone: (704) 944-6560
                                          Facsimile: (704) 944-0380
                                          Counsel for the Movants




MWH: 10412.001; 00021242.5                         17
